UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1445



MAME SAMB,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-706-610)


Submitted:   October 29, 2007             Decided:   January 10, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mame Samb, Petitioner Pro Se.    James Arthur Hunolt, Mona Maria
Yousif, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mame Samb, a native and citizen of Senegal, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

affirming     the       immigration   judge’s      order      pretermitting       her

application       for    asylum   relief    as    untimely*    and    denying     her

applications for withholding of removal and protection under the

Convention Against Torture (“CAT”).

            Samb challenges the Board’s denial of withholding of

removal.    To qualify for withholding of removal, “the alien [must]

demonstrate ‘a clear probability of persecution’ on account of a

protected ground.” Dankam v. Gonzales, 495 F.3d 113, 115 (4th Cir.

2007) (quoting INS v. Stevic, 467 U.S. 407, 430 (1984)).                          The

protected grounds are defined as “race, religion, nationality,

membership in a particular social group, or political opinion.”                     8

U.S.C. § 1231(b)(3)(A) (2000); 8 C.F.R. § 1208.16(b) (2007). Based

on our review of the record, we find that substantial evidence

supports    the     Board’s   holding      that   Samb   failed      to   meet   this

standard.

            Samb also alleges that the Board erred in denying her

protection under the CAT, asserting that the Board applied an

incorrect standard to her claim.            We reject her contention that a

“clear probability” of torture is a higher standard than the



     *
      Samb does not challenge the Board’s denial of asylum relief
as untimely filed.

                                      - 2 -
regulatory    language,      “more     likely      than    not.”       8   C.F.R.

§ 1208.16(c)(2) (2007). Although Samb relies on language in Stevic

to support her position, Stevic is concerned with the difference in

burden between the “well-founded fear” standard of an asylum claim

and the “more likely than not” standard for withholding of removal.

The CAT had not been enacted in 1984, and the language used in the

CAT, “more likely than not,” 8 C.F.R. § 1208.16(c)(2), is the same

as that used as the standard for withholding of removal, 8 C.F.R.

§ 1208.16(b)(2), and has been equated to “clear probability.”                 See

Kouljinski v. Keisler, __ F.3d __, __, 2007 WL 2989461, at *8 (6th

Cir. Oct. 16, 2007) (“To prevail on a petition for withholding of

removal under the [Immigration and Nationality Act (“INA”)], or on

a petition for withholding of removal under the CAT, an alien must

show that there is a ‘clear probability’ that she would be subject

to persecution, for the INA, or to torture, for the CAT . . . .”);

Fadiga v. U.S. Att’y Gen., 488 F.3d 142, 160 (3d Cir. 2007) (noting

the Board erred in holding the alien to the underlying “clear

probability” standard for withholding of removal and CAT protection

rather than to motion to reopen standard); Yakovenko v. Gonzales,

477 F.3d 631, 637 (8th Cir. 2007) (“To be entitled to relief under

the [CAT], it is not necessary that torture be motivated by a

protected    basis,    but   there    must    be   a   clear   probability   the

petitioner   will     be   tortured   if     returned     to   her   homeland.”);

Sulaiman v. Gonzales, 429 F.3d 347, 351 (1st Cir. 2005) (rejecting


                                      - 3 -
claim that “clear probability” was not CAT standard, holding

“‘[c]lear probability’ simply means ‘more likely than not,’ which

is the correct standard for the immigration judge to apply . . .

.”).   We conclude that the Board did not err in using the “clear

probability” language.   Further, substantial evidence supports the

Board’s finding that Samb failed to meet that standard.   See Lin-

Jian v. Gonzales, 489 F.3d 182, 193 (4th Cir. 2007) (applying

substantial evidence standard to CAT claim).

          Therefore, we deny Samb’s petition for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 4 -